COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judges Kelsey and McClanahan
Argued at Salem, Virginia


JOSHUA THOMAS WILLIAMS
                                                            MEMORANDUM OPINION * BY
v.     Record No. 0634-10-3                              JUDGE ELIZABETH A. McCLANAHAN
                                                                 FEBRUARY 1, 2011
DEPARTMENT OF SOCIAL SERVICES
 FOR THE COUNTY OF CAMPBELL


                   FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                                 John T. Cook, Judge

               Dion F. Richardson for appellant.

               David W. Shreve, Campbell County Attorney, for appellee.

               Grady W. Donaldson, Jr. (Schenkel & Donaldson, P.C., on brief),
               Guardian ad litem for the minor child.


       Joshua Thomas Williams appeals the circuit court’s order terminating his parental rights

to his daughter, H.W., pursuant to Code § 16.1-283(B) and 16.1-283(C)(2). In his assignments

of error, however, Williams references Code § 16.1-283(B), but not Code § 16.1-283(C)(2). Nor

does he provide any analysis in his brief addressing that part of the court’s order in which it

based the termination ruling on Code § 16.1-283(C)(2). Instead, Williams focuses his analysis

solely on Code § 16.1-283(B).

       As this Court has explained, subsections B and C of Code § 16.1-283 “‘set forth

individual bases upon which a petitioner may seek to terminate residual parental rights.’” Toms

v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 269, 616 S.E.2d 765, 771 (2005) (quoting




       * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
City of Newport News Dep’t of Soc. Servs. v. Winslow, 40 Va. App. 556, 563, 580 S.E.2d 463,

466 (2003)).

               [S]ubsection B “speaks prospectively” and requires the circuit
               court to make a judgment call on the parent’s ability, following a
               finding of neglect or abuse, to substantially remedy the underlying
               problems. In contrast, subsection C termination decisions hinge
               not so much on the magnitude of the problem that created the
               original danger to the child, but on the demonstrated failure of the
               parent to make reasonable changes.

Id. at 270-71, 616 S.E.2d at 772 (internal citation and footnote omitted).

       Therefore, Williams’ challenge on appeal to the circuit court’s decision to terminate his

parental rights under subsection B of the statute does not amount to a challenge to the court’s

alternative ruling to terminate under subsection C, as occurred in this case. Absent such a

challenge to the circuit court’s subsection C ruling, that ruling stands. Whether the circuit court

erred in terminating Williams’ parental rights under subsection B, as he asserts on appeal, is thus

rendered moot, so this Court need not review the issue. See Fields v. Dinwiddie County Dep’t of

Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005) (termination of parental rights upheld

under one subsection of Code § 16.1-283 negates need to consider termination under alternative

subsection).

       For these reasons, we affirm the judgment of the circuit court.

                                                                                      Affirmed.




                                                -2-